$5uprrittr (Court of (ficRiF
                                2015-SC-000660-KB
                                                        DAT              23-140      CfG -rem.4+ti bA

KENTUCKY BAR ASSOCIATION                                                     MOVANT



V.                             IN SUPREME COURT



THOMAS MARGOLIS                                                       RESPONDENT
KBA MEMBER NO. 93972


         OPINION AND ORDER IMPOSING RECIPROCAL DISCIPLINE


      Respondent, Thomas Margolis, was admitted to the practice of law in the

Commonwealth of Kentucky on February 11, 2011. His bar roster address is

P.O. Box 1163, Carbondale, Illinois 62903, and his member number is 93972.

On September 21, 2015, the Supreme Court of Illinois found Respondent guilty

of the following eleven violations of the Illinois Rules of Professional Conduct:

8.4(c) (conduct involving dishonesty, deceit, fraud, or misrepresentation); 8.4(d)

(conduct prejudicial to the administration of justice); 1.2(a) (two counts) (failure

to consult with client about settlement of a matter); 1.4(a)(1) (two counts)

(failure to inform client of a decision to which the client's informed consent is

required); 1.4(a)(2) (two counts) (failure to reasonably consult with a client

about the means of representation); 1.4(a)(3) (two counts) (failure to keep client

informed); 1.4(b) (failure to explain a matter to the client to the extent

reasonably necessary for the client to make an informed decision).      In re:
Thomas E. Margolis, Supreme Court No. M.R. 27546 (2014). The Supreme

COUrt of Illinois imposed a thirty-day suspension effective October 13, 2015.

Pursuant to SCR 3.435(4), Respondent is subject to identical reciprocal

discipline in the Commonwealth of Kentucky unless he proves by substantial

evidence: (a) a lack of jurisdiction or fraud in the Illinois disciplinary action, or

(b) that his misconduct warrants substantially different discipline in this

Commonwealth.

      On. November 12, 2015, the Kentucky Bar Association (KBA) filed a

petition for reciprocal discipline pursuant to SCR 3.435. On November 16,

2015, this Court ordered the following:

      Within twenty (20) days of the date of the entry of this order,
      Respondent is ordered to show cause why he should not be
      suspended from the practice of law for thirty (30) days, as
      consistent with an order of identical discipline from the
      Supreme Court of Illinois.

Respondent failed to comply with the November 16, 2015, order.

      ACCORDINGLY, IT IS ORDERED that Respondent, Thomas Margolis,

KBA Member Number 93972, is suspended from the practice of law in the

Commonwealth of Kentucky for a period of thirty days (30) days from the entry

of this opinion and order.

      All sitting. All concur.

      ENTERED: June 16, 2016.



                                       --C1412(1
                                           F JUSTICE




                                          2